DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed December 13, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-8, 10-12, 14-17, 20 and 23 are currently pending.  Claims 16-17, 20 and 23 are withdrawn.  Claims 9, 13, 18-19 and 21-22 are cancelled. Claims 1, 16 and 17 are currently amended.
It is additionally noted that claims 18, 19, 21 and 22 are indicated as “withdrawn-canceled”.  As indicated in 37 CFR 1.121(c), the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
In the instant case, claims 18-19 and 21-22 have been canceled and are no longer withdrawn, therefore those claims should be indicated as “canceled”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements:
Applicant has amended claim 1 to now recite specific dimensions regarding the opening and communicating pores that permit the claimed culturing of cells inside opening pores and communicating pores.  The amendment provides appropriate clarification. Therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections Withdrawn
RE: Rejection of Claims 1, 3 and 6-14 under 35 U.S.C. 103 as being unpatentable over Kim;
Rejection of Claims 2 and 4 under 35 U.S.C. 103 as being unpatentable over Kim, in view of Griffith;
RE: Rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Kim, in view of Bhatia and Nishikawa;
RE: Rejection of Claim 15 under 35 U.S.C. 103 as being unpatentable over Kim, in view of Godbey:
Applicant has amended claim 1 to now require the “porous film is a monolayer of a porous layer comprising the opening pores and the communicating pores”.
Applicant’s amendment differentiates over the teaching of Kim since Kim’s porous cell culture scaffold comprises multiple porous layers deposited by 3D printing techniques.  Therefore, due to the claim amendments the rejections under 35 U.S.C. 103 have been withdrawn, however, upon further consideration and updated prior art search, the amendments have necessitated a new ground of rejection, as set forth below.
New grounds of Rejection, necessitated by Amendment

Claims 1-4, 6-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kostadinova et al., (Toxicology and Applied Pharmacology 268 (2013) 1-16; see PTO-892) (“Kostadinova”), in view of Knight et al., (3D Cell Culture: Methods and Protocols, Methods in Molecular Biology, vol. 695, Chapter 20, pages 323-340, John W. Haycock (ed.); see PTO-892) (“Knight”), as evidenced by Carnachan et al, (Soft Mater. 2, 608-616 (2006); see PTO-892) (“Carnachan”) and Qin et al., (PHYSICAL REVIEW B 90, 144424, pages 1-21 (2014); see PTO-892) (“Qin”).
Kostadinova is directed to methods for improving the prediction of clinically relevant drug-induced hepatoxicity using human and rat in vitro three-dimensional (3D) liver co-culture systems containing primary parenchymal and non-parenchymal hepatic cells (Abstract).  
Given that animal experiments for assessing potential hepatoxicity in drug candidates do not provide 100% certainty due to species-specific differences in hepatocellular function and many in vivo toxic responses are mediated by complex interplay among different cell types, Kostadinova teaches it is important to develop more complex and long-lasting in vitro cell culture models that better detect relevant in vivo adverse drug effects (Abstract).
Regarding claim 1, Kostadinova teaches that, at present, only a few human co-culture models are available for drug-safety assessment, thus there is an urgent need to establish and validate human in vitro liver models able to produce clinically-relevant Introduction, left column, third paragraph, page 2). 
Kostadinova teaches the NPC cells (i.e. Kupffer cells, vascular endothelial cells, bile duct endothelial cells, and hepatic stellate cells (HSC)) were seeded above two interconnected nylon screen scaffolds (pore sizes of 140 µm) placed into inserts sitting 1 mm above the bottom of the wells of 24 multi-well plates (Fig. 1A). The nylon scaffolds permit NPCs to proliferate in three dimensions and thus express growth and regulatory factors and establish ECM (extracellular matrix) components, that are necessary to sustain long-term survival and function of PCs (parenchymal cells) in culture. The bottom of each insert contains a porous membrane which allows constant supply of the tissue with medium. The human or rat hepatocytes were inoculated after one week of culturing, once NPCs had grown across the majority of the gaps in the nylon scaffold.  One week after inoculation of the hepatocytes, a 3D liver tissue, containing NPCs and PCs, had formed (Materials and Methods, 3D liver cell co-cultures, page 2).
Kostadinova teaches challenging the 3D liver co-culture with known drugs having different hepatotoxic characteristics and assessing the 3D liver model’s ability to reflect adverse drug effects (Introduction, left column, third paragraph, page 2).
The non-parenchymal cells (NPCs) disclosed by Kostadinova are considered to read on “cells capable of serving as feeder”. 
It is further noted that Kostadinova’s Figure 3 illustrates the seeded NPCs have sizes of approximately 20 µm. Therefore, given the nylon screen scaffolds have pore sizes of 140 µm, it is considered the seeding of the cells and the three-dimensional growth of the cells permits invasion/migration into the pores.
Thus, Kostadinova’s method reads on “A method for producing a cell tissue, comprising a culturing step of culturing cells capable of serving as a feeder inside opening pores of a porous film having a plurality of the opening pores provided on a surface thereof…the porous film is a monolayer of a porous layer comprising opening pores”.
Further regarding claim 1, as to the limitations directed to the porous layer comprising communicating pores communicating mutually adjacent opening pores with one another and the communicating pores have a pore diameter in a range of 5 µm to 50 µm, and the opening pores having a diameter in a range of 5 µm to 90 µm, it is noted that Kostadinova does not further comment on whether or not the porous nylon screen scaffolds have opening pore diameters ranging from 5 µm to 90 µm or that the porous 
However, Knight is directed to polystyrene scaffold technology for routine three-dimensional cell culture since cell-based in vitro assays are important for basic research, drug discovery, disease modeling and toxicity testing.  Knight specifically teaches using the Alvetex® scaffold that has been engineered into thin membranes that fit into conventional cell culture plasticware since the material is inert and polystyrene is a substrate familiar in the cell culture art (Abstract and Introduction, page 323).  
Knight teaches the development of this inert non-degradable scaffold overcomes several limitations that hinder routine three-dimensional cell culture, e.g. biodegradable polymer use, expensive hydrogel materials. Knight further teaches the Alvetex® scaffolds provide voids (opening pores) into which cells can grow and the voids are joined together by interconnected pores (communicating pores, communicating mutually adjacent opening pores with one another) (Introduction, last paragraph at page 324 to second full paragraph at page 325).
Additionally, Knight teaches the Alvetex® scaffolds are commercially available as off-the-shelf consumable products that are cost-effective, have long shelf-life and enable routine 3D cell culture. Knight teaches the porosity of the Alvetex® scaffolds is carefully controlled and tailored to support 3D cell culture and provides a homogeneous porous network of voids that are linked by interconnecting pores (Fig. 1, 1.1 Technology for Routine 3D Cell Culture, first and second paragraphs, page 325 and first paragraph, page 326).  Knight, at page 326, refers to reference #7 (Carnachan et al) in regard to controlling and tailoring the porosity of the scaffold. Carnachan evidences the opening void diameters can be fabricated to range from approximately 35 µm to 104 µm and Results and discussion, Effect of aqueous phase temperature, right column, page 610; Table 1, Fig. 3, Fig. 4).
Knight’s Fig. 2 illustrates the variety of formats available for 3D cell culture, including inserts for 6-well and 12-well culture plates.  Knight further teaches the Alvetex® porous membrane (film) has been engineered into a thin, 200 µm membrane that enables the cultured cells to enter the scaffold, and to receive sufficient mass exchange of gases, nutrients, and waste products during static culture (1.1 Technology for Routine 3D Cell Culture, first paragraph, page 327). 
Thus, Knight has established it was well-known in the art to use off-the-shelf, cost-effective porous scaffolds for cell-based in vitro toxicity testing, wherein the porous membrane scaffold comprises opening pores (i.e. voids) having diameters ranging from 35 µm to 104 µm (i.e. claimed range overlaps the prior art range) and the voids are joined together by interconnected pores (communicating pores, communicating mutually adjacent opening pores with one another), wherein the communicating pores have diameters ranging from approximately 5 to 50 µm (i.e. claimed range overlaps the prior art range).  The porosity of the scaffold is carefully controlled and tailored to support 3D cell culture and enables the cultured cells to enter the scaffold, and to receive sufficient exchange of gases, nutrients, and waste products during static culture.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Alvetex® porous membrane scaffold, for the RegeneMed porous membrane scaffold of Kostadinova.
 The person of ordinary skill in the art would have been motivated to use the Alvetex® porous membrane, as taught by Knight, for the predictable result of providing 
The skilled artisan would have had a reasonable expectation of success in substituting the Alvetex® porous membrane scaffold, for the RegeneMed nylon porous membrane scaffold of Kostadinova because Knight has shown that the Alvetex® porous scaffold is useful for 3D toxicity testing, is a commercially available, off-the-shelf cell culture product that is cost-effective for 3D cell culture assays, has a long shelf-life, and is fabricated in a manner that optimizes the porosity of the scaffold to permit cell migration and ingrowth, and the Alvetex® porous membrane has been engineered into a thin, 200 µm membrane that enables the cultured cells to receive sufficient exchange of gases, nutrients, and waste products during static culture.
Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Regarding claim 2, the combined prior art teaches the cells enter the scaffold (Knight at 1.1 Technology for Routine 3D Cell Culture, first paragraph, page 327) and the method co-cultures NPCs, e.g. Kupffer cells (i.e. cells capable of serving as feeder cells) and vascular endothelial cells (Kostadinova at Materials and Methods, 3D liver cell co-cultures, page 2), thus meeting the limitation of claim 2.
Regarding claim 3, the combined prior art teaches the cells enter the scaffold (Knight at 1.1 Technology for Routine 3D Cell Culture, first paragraph, page 327) and the method co-cultures NPCs, e.g. Kupffer cells (i.e. cells capable of serving as feeder cells) and hepatocytes to form a 3D liver model (i.e. parenchymal organ) Materials and Methods, 3D liver cell co-cultures, page 2), thus meeting the limitation of claim 3.
Regarding claim 4, it is noted as set forth above regarding claims 2 and 3, the combined prior art method teaches co-culturing of NPCs, e.g. Kupffer cells (i.e. cells capable of serving as feeder cells) and hepatocytes to form a 3D liver model (i.e. parenchymal organ), and the co-culturing further includes vascular endothelial cells (Kostadinova at Materials and Methods, 3D liver cell co-cultures, page 2), thus meeting the limitation of claim 4.
Regarding claim 6 and the limitation directed to the opening pores being arranged in a honeycomb shape on the surface of the porous film, it is noted that Fig. 1a of Knight (copied below) illustrates the lattice-like arrangement of the pores on the surface of the porous membrane. 
Fig. 1a

    PNG
    media_image1.png
    258
    359
    media_image1.png
    Greyscale

The specification, at paragraph [0024], discloses the honeycomb-like arrangement refers to an arrangement in which a parallelepiped shape, e.g. hexagonal, or a shape close thereto, is a lattice-like arrangement.


    PNG
    media_image2.png
    194
    207
    media_image2.png
    Greyscale

Therefore, it is considered that the porous structure of Knight is an arrangement that is close to the honeycomb-like arrangement, thus meeting the limitation of claim 6.
Regarding claim 7, Fig. 1a of Knight is illustrated above and shows communicating pores are present at the same depth in the magnified micrograph.  
Fig 1c of Knight, copied below, illustrates a less magnified micrograph showing a planar view of the Alvetex® membrane. Thus, the disclosed membrane is considered to meet the limitations of claim 7.

    PNG
    media_image3.png
    249
    358
    media_image3.png
    Greyscale


Regarding claim 8, and the limitation directed to the pore diameter of the communicating pore is in a range of 50% to 500% of a major axis of the cell seeded on the porous film, it is noted, as set forth above regarding claim 1, Knight teaches the presence of interconnected pores (i.e. communicating pores) ranging in diameter from 5 to 50 µm.
Knight does not further describe the relationship between the communicating pores and the cells seeded on the porous scaffold, specifically that the pore diameter of the communicating pore is in a range of 50% to 500% of a major axis of the cell seeded on the porous film.
 However, the instant specification ([0017]) discloses the phrase ‘major axis’ means a maximum length among any two-point distances on the contour, but in the case where the direction is specified, it means a maximum length among any two-point distances in that direction. Thus, the major axis of the seeded cell is considered the maximum length between any two points of the cell, e.g. the diameter.  
As set forth above regarding claim 1, Kostadinova renders obvious seeding NPCs, e.g. Kupffer cells, as the feeder cells.  Kostadinova’s Fig. 3 illustrates the Kupffer cells have diameters of approximately 20 µm.
Therefore, given Knight teaches the presence of interconnected pores (i.e. communicating pores) having diameters that range from 5 to 50 µm, and the isolated Kupffer cells have diameters of approximately 20µm, the pore diameter of the communicating pores encompasses a range of 25% to 250% of a major axis of the cell seeded on the porous film given the cell diameter encompasses 20 µm (thus the claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 10 and the limitation directed to the variation coefficient of a pore diameter of the communicating pore, it is noted the instant specification ([0014]) discloses the term ‘variation coefficient’ is a value (expressed as a percentage) obtained by dividing the standard deviation by a mean value for a certain population and is an index showing the degree of variation of the population.  The smaller the variation coefficient of the diameter, the higher the homogeneity of the tissue formed by the cells in the porous film ([0030] and [0036]).  
It is noted that the combined prior art does not further teach a variation coefficient of the pore diameter of the communicating pore is less than 30%.  However, Knight does teach the pore diameter of the communicating pores have a diameter ranging from 5 µm to 50 µm, which is considered a diameter variation of approximately 10%, i.e. less than 30%, thus meeting the limitation of claim 10.
Regarding claim 11 and the limitation “wherein a major axis of the opening pore in a plane direction of the porous film is in a range of 10 µm to 100 µm”, it is noted that Knight teaches the voids, i.e. opening pores having diameters ranging from 35 µm to 104 µm.   Knight does not further describe the opening pore diameter as a major axis.  However, the instant specification ([0017]) discloses the phrase ‘major axis’ means a maximum length among any two-point distances on the contour, but in the case where the direction is specified, it means a maximum length among any two-point distances in that direction. Thus, the major axis of the opening pore is considered the maximum length between any two points of the pore, e.g. the diameter.  
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 12 and the limitation directed to the depth of the opening pore, Knight’s Fig. 1a illustrates the 3D scaffold comprising surface pores.  Knight teaches the opening pores have diameters ranging from 35-104 µm, through which the cells can infiltrate the interior of the 3D scaffold, thus it is considered the depth of the surface pores would correlate to their diameter and therefore the depth of the opening pores range from 35-104  µm (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 14 and the limitation “wherein a variation coefficient of an opening diameter of the opening pore is 20% or less”, it is noted the instant specification ([0014]) discloses the term ‘variation coefficient’ is a value (expressed as a percentage) obtained by dividing the standard deviation by a mean value for a certain population and is an index showing the degree of variation of the population.  The smaller the variation coefficient of the diameter, the higher the homogeneity of the tissue formed by the cells in the porous film ([0030] and [0036]).  
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kostadinova, in view of Knight, as evidenced by Carnachan and Qin, as applied to claims 1-4, 6-8 and 10-14 above, and further in view of Bhatia et al (The FASEB Journal, Vol. 13, November 1999, pages 1883-1900; previously cited) (“Bhatia”) and Nishikawa et al., (Journal of Biotechnology 133 (2008) 253-260; previously cited) (“Nishikawa”). 
The teaching of Kostadinova, in view of Knight, as evidenced by Carnachan and Qin, is set forth above.
Regarding claim 5 and the limitation that the feeder cells are at least one of mesenchymal stem cells or fibroblasts, it is noted that although Kostadinova teaches non-parenchymal cells (NPCs) as feeder cells for the hepatocyte co-culture, Kostadinova does not specifically identify the types of non-parenchymal cells as mesenchymal stem cells or fibroblasts.
However, Bhatia is directed to the effects of co-cultivation of hepatocytes and non-parenchymal cells since the presence of non-parenchymal cells are known to preserve and modulate the hepatocyte phenotype (Abstract).  Bhatia specifically teaches it is well-known that liver specific functions have been reported for cocultures of both liver-derived cell types and fibroblasts (COCULTIVATION OF HEPATOCYTES AND NONPARENCHYMAL CELLS, left column, first full paragraph, page 1885).  Bhatia in vitro by cocultivation with other cell types and Langenbach et al successfully co-cultured hepatocytes with human fibroblast feeder cells (COCULTIVATION OF HEPATOCYTES AND NONPARENCHYMAL CELLS, right column, first and second paragraphs, page 1884).
Nishikawa teaches that in native, in-vivo liver tissue, each hepatocyte has intimate three-dimensional interactions with nonparenchymal cells. Nishikawa further investigated the interactions by cocultivation of hepatocytes with fibroblasts using PDMS membrane scaffolds which resulted in increasing the albumin secretion by 20-fold as compared to conventional coculture on polystyrene substrates.  Nishikawa reported that mimicking the in vivo microstructure of liver tissue was effective for improving performance of the hepatocytes (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include fibroblasts as additional nonparenchymal feeder cell populations in the method of the prior art.
 The person of ordinary skill in the art would have been motivated to use fibroblasts as nonparenchymal feeder cells, as taught by Bhatia and Nishikawa, for the predictable result of providing a feeder cell population that is well-known for providing native, in vivo conditions which improve the functioning of the desired hepatocytes.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Bhatia and Nishikawa these teachings are directed at cocultivation of hepatocytes with non-parenchymal cells.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kostadinova, in view of Knight, as evidenced by Carnachan and Qin, as applied to claims 1-4, 6-8 and 10-14 above, and further in view of Godbey et al., (Biomaterials 25 (2004) 2799-2805; previously recited) (“Godbey”).
The teaching of Kostadinova, in view of Knight, as evidenced by Carnachan and Qin, is set forth above.
	Regarding claim 15, it is noted that the combined prior art differs from the instant invention in that the combined prior art does not further teach centrifugation of the cell seeded scaffold prior to the culturing step.  However, Godbey is directed to methods using centrifugal force for cell seeding of porous scaffolds. Godbey teaches the centrifugal seeding method results in a homogeneous cell distribution throughout the scaffold thickness (Abstract). Godbey specifically teaches the centrifugal seeding method is conducted by placing the porous scaffolds in centrifuge tubes, seeding cells on the surface of the scaffold and spinning the seeded scaffolds at the appropriate rpm and time period to move the cells into the scaffold interior (2. Materials and methods, 2.5 Scaffold seeding, page 2800).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a centrifugation step for moving surface seeded cells to the inside of the porous scaffold.
The person of ordinary skill in the art would have been motivated to modify the method of Kim to include centrifugation of the cell-seeded scaffold, as taught by Godbey, for the predictable result of successfully moving the cells into the scaffold interior which results in a homogeneous distribution of the seeded cells, thus meeting the limitation of claim 15.


Response to Remarks
Rejoinder:
As discussed in the telephonic interview conducted on December 8, 2021, the Examiner noted that, in the case where Applicant elects claims directed to a product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims would be considered for rejoinder.  However, Applicant elected claims directed to the process, i.e. method for producing a cell tissue. The non-elected, Group II invention (Claims 16, 17, 20 and 23), is directed to a porous film, i.e. product claims.  
As noted at MPEP 821.04, when all the claims directed to the elected invention are in condition for allowance, the nonelected invention may be considered for rejoinder. Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and full examination of the formerly nonelected invention on the merits, including the requirements of 35 U.S.C. 101, 102, 103 and 112. In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined.  Currently, the examined claims are not in condition for allowance 
In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.

Rejection under 35 USC 112:
As set forth above, the rejection has been withdrawn.

Rejection under 35 USC 103:
As to Applicant’s remarks regarding the previous rejections of record, as discussed at Applicant’s remarks (pages 8-10), it is noted as set forth above, due to the claim amendment, the previous rejection under 35 U.S.C. 103 has been withdrawn.  The previously cited reference to Kim is no longer relied upon.
The newly amended claims are addressed above, under the ground of rejection.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633